Citation Nr: 0013896	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-15 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for alcohol dependence.  

3.  Entitlement to service connection for a sleep disorder.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for a nervous disorder, and if 
so, is the claim well grounded?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1962.  The record reflects that he had an additional 
period of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

The issues of entitlement to service connection for PTSD, a 
sleep disorder, and whether new and material evidence has 
been received sufficient to reopen a claim for a nervous 
disorder are addressed in the remand section of the opinion.  


FINDING OF FACT

Alcoholism cannot be considered as part of the evidence in 
evaluating the appealed claim because it is considered a 
disease that will not be deemed to have been incurred in line 
of duty.


CONCLUSION OF LAW

A claim that an alcohol abuse disability was incurred or 
aggravated in line of duty lacks legal merit or entitlement 
under the law.  38 U.S.C.A. § 105(a) (West 1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also VAOPGCPREC 2-98 
(VA Gen. Coun. Prec. Feb. 10, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The use of the term "well-grounded," however, is confined 
to an evidentiary context in the field of veterans' benefits.  
Accordingly, the Court has held that, where the law and not 
the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The veteran contends that he should be service-connected for 
alcoholism, as this disability is due to his active service.  
Based on its review of the relevant evidence in these 
matters, and for the following reasons and bases, it is the 
decision of the Board that the claim of entitlement to direct 
service connection for alcoholism lacks legal merit or 
entitlement under the law, and must therefore be denied.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

No compensation shall be paid if the disability is the result 
of the person's willful misconduct or, for claims filed after 
October 31, 1990, his or her abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105(a), 1110 (West 1991).  See, also, 38 C.F.R. 
§ 3.301(a) (1999) and VAOPGCPREC 2-97 (January 16, 1997).

The Court has also held that alcohol dependence is considered 
the result of willful misconduct.  Gabrielson v. Brown, 7 
Vet. App. 36, 41 (1994).  Additionally, VA regulation 
provides that, while the simple drinking of an alcoholic 
beverage is not of itself willful misconduct, the deliberate 
drinking of a known poisonous substance or under conditions 
which would raise a presumption to that effect will be 
considered willful misconduct.  It further provides that, if 
in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
Organic diseases and disabilities that are the secondary 
result of the chronic use of alcohol as a beverage, however, 
are not considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(2) (1999). 

The veteran filed the claim for direct service connection for 
alcoholism in July 1998, several years after the October 31, 
1990, cut-off date established by § 3.301(a).  The claim is 
not plausible.  It lacks legal merit or entitlement under the 
law because both VA law and regulations specifically bar the 
granting of direct service connection for alcoholism which is 
considered, for VA purposes, the result of the veteran's 
willful misconduct and so is not in the line of duty.  The 
Board has not acquired jurisdiction over the non-plausible 
claim for service connection, which has failed and must be 
denied.

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
claim of entitlement to service connection for an alcohol 
dependence disorder is denied.





ORDER

The claim of entitlement to service connection for alcoholism 
is denied.



REMAND

First, we note that there is a letter associated with the 
veteran's claims folder, dated February 2000, from a VA 
Medical Center (VAMC), which indicates that although some 
records were forwarded to the RO, that the current medical 
volume was unavailable, and that additional records would be 
forwarded when copied.  From our review of the claims file, 
it is not clear that this has been accomplished.  We 
determine that these records could be helpful prior to 
further consideration of the veteran's claim, and should 
therefore be obtained.  

Second, we note that there does not appear to be a 
supplemental statement of the case (SSOC) promulgated in 
response to this partial record set, and that one of these 
shows a diagnosis the veteran with PTSD.  Because the 
veteran's claim for PTSD was denied, in part, on the basis 
that no diagnosis was of record, we determine that the RO 
should obtain and review the medical evidence before 
preparing an SSOC.  

Finally, we also note that the veteran has made certain 
stressor allegations with regard to his PTSD, and that his 
personnel records have not been sent to the USASCRUR to see 
if any information can be provided to confirm or verify the 
veteran's accounts.  If there is insufficient information to 
conduct a search, the USASCRUR should be the entity to make 
that determination, and should so indicate in writing.  The 
RO should then associate any negative reply with the 
veteran's claims file.


Accordingly, this case is REMANDED for the following:

1.  The RO should request that the VA's 
Northport, Florida, medical facility 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded the veteran at that facility not 
included with the February 2000 letter, 
as feasible.

2.  The RO should request that the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), furnish all 
information available with regard to the 
combat and wartime events and incidents 
experienced by the military units with 
which the veteran served.  If there is 
insufficient information to conduct a 
search, the USASCRUR should be the entity 
to make that determination, and should so 
indicate in writing. The RO should then 
associate any negative reply with the 
veteran's claims file.  

3.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
they can now be granted.  If the 
decisions remain adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board wishes to thank the RO in advance for its 
assistance in developing the requested evidence.

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeal

 



